DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 3, 11, 13, and 15 are objected to because of the following informalities:  
As to claim 3, change “the first electrode of the fourth transistor” in line 12 of the claim to “a first electrode of the fourth transistor” since  a first electrode of the fourth transistor was not previously recited.
As to claim 3, change “the second electrode of the fourth transistor” in line 13 of the claim to “a second electrode of the fourth transistor” since  a second electrode of the fourth transistor was not previously recited.
As to claim 11, change “the third controlling signal” in line 5 of the claim to “a third controlling signal” since a third controlling signal was not previously recited.
As to claim 13, change “a first controlling signal” in line 3 of the claim to “the first controlling signal” since a first controlling signal was previously recited in line 11 of claim 1.
As to claim 13, change “a second controlling signal” in line 3 of the claim to “the second controlling signal” since a second controlling signal was previously recited in line 15 of claim 1.
As to claim 13, change “a first resetting signal” in line 4 of the claim to “the first resetting signal” since a first resetting signal was previously recited in line 18 of claim 1.
As to claim 13, change “a second resetting signal” in lines 4-5 of the claim to “the second resetting signal” since a second resetting signal was previously recited in lines 18-19 of claim 1.

As to claim 15, the phrase “a second electrode region” in line 7 of the claim should be changed to “a second electrode area” in order to be consistent with “second electrode area” recited in lines 8, and 14-16 of claim 15 and lines 4, 8, and 11-13 of claim 16.

Allowable Subject Matter
Claims 1-2, 4-10, 12, 14, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Umeda et al. (US 2019/0228706 A1) teaches a display device includes a drive transistor having a first electrode connected to a first node, a second electrode connected to a second node, and a third electrode connected to a third node, a first switch having one terminal connected to the first node, a second switch having one terminal connected to the first node, a third switch controlled by a first control signal and having one terminal connected to the second node, a fourth switch controlled by the first control signal together with the third switch, and having one terminal connected to a power supply line and another terminal connected to the third node, a capacitor element having one terminal connected to the first node and another terminal connected to the second node, and a light emitting element including a pixel electrode connected to the second node, and a first common electrode.
As to claim 1, the prior art of record does not disclose applicant’s claimed invention: 
“ A pixel circuit, comprising: a light-emitting element; a driving sub-circuit configured to generate a current for driving the light-emitting element to emit light; a first light emission controlling sub-circuit and a second light emission controlling sub-circuit, wherein the first light emission controlling sub-circuit is electrically coupled to the driving sub-circuit at a first node, and the second light emission controlling subcircuit is electrically connected between the driving sub-circuit and a first terminal of the light-emitting element, and is electrically coupled to the driving sub-circuit at a second node, and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624